Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 31, 2020

The Court of Appeals hereby passes the following order:

A20A1038. ROBERSON v. POWELL.

      Aretha Roberson, purportedly as assignee of a lease-purchase agreement,1
appeals the trial court’s order granting a writ of possession in favor of property owner
Joyce Powell. “It is well settled that only a party to the case can appeal from a
judgment, or one who has sought to become a party as by way of intervention and has
been denied the right to do so.” Ford v. Reddick, 319 Ga. App. 482, 482-483 (1) (735
SE2d 809) (2012); see also OCGA § 5-6-33 (a) (1). Here, there is nothing in the
record indicating that Roberson was made party to the action below or otherwise took
any action to intervene. Arguably, Roberson sought to act on behalf of defendant
Wrightsville Memorial Funeral Home, LLC. Because Roberson is not an attorney, she
is not authorized to represent the company before this Court. See id.
      Under these circumstances, Roberson lacks standing to challenge the trial




      1
       To be valid, an assignment for a lease-purchase agreement must be in writing.
See Walden v. Smith, 249 Ga. App. 32, 34 (1) (546 SE2d 808) (2001) (options
contract to purchase land must comply with the Statute of Frauds, which requires any
modification be in writing). The record contains no evidence of any written
assignment of the agreement.
court’s ruling. This appeal is therefore DISMISSED. See In re Estate Wheeler, 349
Ga. App. 716, 718 (1) (824 SE2d 715) (2019).

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      08/31/2020
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.